191 F.2d 860
Christ WILLIAMS, Appellant,v.UNITED BROTHERHOOD OF CARPENTERS & JOINERS OF AMERICA et al., Appellees.
No. 11283.
United States Court of Appeals Sixth Circuit.
October 17, 1951.

Appeal from the United States District Court for the Northern District of Ohio, Eastern Division at Cleveland; Paul Jones, Judge.
Peter DiLeone and Sheldon D. Clark, Cleveland, Ohio, for appellant.
Jerome N. Curtis, Cleveland, Ohio, for appellees.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on the record and on the briefs, and oral arguments of attorneys for the parties;


2
And it appearing that the District Court properly dismissed the complaint of appellant;


3
The judgment of the District Court, 81 F. Supp. 150, is ordered to be affirmed upon the principles enunciated by this court in Reigel v. Harrison, 6 Cir., 157 F.2d 140.